Exhibit 10.3

 

SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT dated as of July 1, 2016 (the “Effective Date”) (the
“Severance Agreement”), by and between Air Lease Corporation, a Delaware
corporation with its principal place of business at 2000 Avenue of the Stars,
Suite 1000N, Los Angeles, California 90067 (the “Company”), and John L. Plueger
(the “Executive”).

 

WHEREAS the Company and the Executive were party to an Employment Agreement
which expired by its terms on June 30, 2016;

 

WHEREAS the Company and the Executive wish to extend the severance protections
set forth in the Employment Agreement, on the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties do hereby agree as follows:

 

1.          Term.  Subject to the provisions of Sections 3 and 4 of this
Severance Agreement, the term of this Severance Agreement shall commence as of
the Effective Date and end on the third anniversary of the Effective Date (the
“Term”);  provided,  however, the Term shall be automatically extended for an
additional one-year period commencing with the third anniversary of the
Effective Date and, thereafter, on each such successive anniversary of the
Effective Date thereafter (each an “Extension Date”), unless the Company or
Executive provides the other party hereto at least 90 days prior written notice
before the next Extension Date that the Term shall not be so extended. 

 

2.          At-Will Employment.    The Company and the Executive acknowledge
that the Executive’s employment will be at-will. 

 

3.          Termination upon Death or Disability.  If the Executive dies during
the Term, the Term shall terminate as of the date of death, and the obligations
of the Company to or with respect to the Executive shall terminate in their
entirety upon such date except as otherwise provided under this



1

--------------------------------------------------------------------------------

 



Section 3.  If the Executive by virtue of ill health or other disability has
been unable to perform substantially and continuously the duties assigned to him
for more than one hundred eighty (180) consecutive or non-consecutive days out
of any consecutive twelve (12)-month period, the Company shall have the right,
to the extent permitted by law, to terminate the employment of the Executive
upon notice in writing to the Executive given while he is absent as a result of
the disability.  Upon termination of employment due to death or disability, the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive:

 

(a)          any annual salary and other benefits earned and accrued prior to
the date of termination (and reimbursement for expenses incurred in accordance
with Company policy prior to the date of termination), to be paid by the
thirtieth (30th) day following the date of such termination, as well as an
annual bonus earned with respect to a calendar year completed during the Term
but not yet paid, to be paid by March 15 of the calendar year following the
calendar year to which such bonus relates;

 

(b)          a prorated annual bonus with respect to the calendar year in which
such termination occurs, based on actual performance, payable in a lump sum by
March 15 of the calendar year following the calendar year to which such bonus
relates; and

 

(c)          with respect to performance-based equity awards granted during the
Term, continued vesting as to the number of shares of Company common stock that
would have otherwise vested had the Participant remained employed through the
applicable performance period(s) based on actual Company performance, payable at
such time or times as the Executive would have been entitled to payment had the
Executive remained employed with the Company. 

 

4.          Certain Terminations of Employment.

 

4.1          Termination by the Company for Cause; Termination by the Executive
without Good Reason.

 



2

--------------------------------------------------------------------------------

 



(a)          For purposes of this Severance Agreement, “Cause” shall mean the
Executive’s:  (i) conviction of, or plea of guilty or nolo contendere to, a
felony or a crime of moral turpitude; (ii) willful fraud, misappropriation,
dishonesty or embezzlement, having a material adverse financial, economic or
reputational effect on the Company; (iii) willful misconduct or gross or willful
neglect in the performance of duties or (iv) breach in any material respect of
the terms and provisions of this Severance Agreement; provided, that, in the
event of a termination of the Executive’s employment pursuant to clause (iii) or
(iv), the Company shall provide the Executive with a Notice of Termination at
any time not more than thirty (30) days following the occurrence of any of the
events described in such clause (or, if later, the Company’s knowledge thereof),
and the Executive shall have thirty (30) days following the provision of such
Notice of Termination to cure the basis for termination specified in such
notice; provided further, that a termination for Cause shall not be effective
unless approved by a vote of the majority of the entire Board of Directors (or
such other vote require pursuant to the by-laws of the Company) at a meeting
duly called and held at which the Executive shall have the right to be present
and be heard.  A “Notice of Termination” means a written notice which
(I) indicates the specific termination provision in this Severance Agreement
relied upon, (II) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (III) specifies the
date on which the Executive’s employment shall terminate (which date shall be
not less than thirty (30) days or more than sixty (60) days after the giving of
such notice).

 

(b)          The Company may terminate the Executive’s employment for Cause
pursuant to Section 4.1(a), and the Executive may terminate his employment on no
less than thirty (30) days’ and no more than sixty (60) days’ written notice
given to the Company.  If the Company terminates the Executive for Cause, or the
Executive terminates his employment and the termination by the Executive is not
covered by Section 4.2(a), (i) the Executive shall receive his annual salary and
other



3

--------------------------------------------------------------------------------

 



benefits earned and accrued prior to the termination of employment (and
reimbursement for expenses incurred in accordance with Company policy prior to
the date of termination), to be paid by the thirtieth (30th) day following the
date of termination, and (ii) any annual bonus earned with respect to a calendar
year completed during the Term but not yet paid, to be paid by March 15 of the
calendar year following the calendar year to which such bonus relates.

 

4.2          Termination by the Company without Cause; Termination by the
Executive for Good Reason.

 

(a)          For purposes of this Severance Agreement, “Good Reason” shall mean,
unless otherwise consented to by the Executive,

 

(i)          the material reduction of the Executive’s authority, duties and
responsibilities, the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company; or the
failure of the Executive to report directly to the Board of Directors of the
Company;

 

(ii)         a reduction in the Executive’s then current annual salary
(currently $1,000,000 per annum); or

 

(iii)        the relocation of the Executive’s office to more than thirty-five
(35) miles from the  Executive’s then current office location.

 

Notwithstanding the foregoing, (i) Good Reason (A) shall not be deemed to exist
unless the Executive provides to the Company a Notice of Termination on account
thereof (specifying a termination date not less than thirty (30) days and not
more than sixty (60) days after the giving of such notice) no later than thirty
(30) days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises, and (B) shall not be deemed to exist at
any time at which there exists an event or condition which could serve as the
basis of a termination of the Executive’s employment for Cause; and (ii) if
there exists (without regard to this clause (ii)) an event or condition that
constitutes Good Reason, the Company shall have thirty (30) days from the date
such Notice of Termination is given to cure such event or condition and, if the
Company does so, such event or condition shall not constitute Good Reason
hereunder.



4

--------------------------------------------------------------------------------

 



(b)          The Company may terminate the Executive’s employment at any time
with or without Cause, and the Executive may terminate the Executive’s
employment with the Company for Good Reason pursuant to Section 4.2(a).  If the
Company terminates the Executive’s employment and the termination is not covered
by Section 3 or 4.1, or the Executive terminates his employment for Good Reason,
in each case during the Term,

 

(i)          the Executive shall receive his annual salary and other benefits
earned and accrued prior to the date of termination (and reimbursement for
expenses incurred in accordance with Company policy prior to the date of
termination), to be paid by the thirtieth (30th) day following the date of such
termination, as well as any annual bonus earned with respect to a calendar year
completed during the Term but not yet paid, to be paid by March 15 of the
calendar year following the calendar year to which such bonus relates;

 

(ii)          (A)  the Executive shall receive a prorated annual bonus with
respect to the calendar year in which such termination occurs, based on actual
performance and payable in a lump sum by March 15 of the calendar year following
the calendar year to which such bonus relates; or (B) if such termination occurs
within twenty-four (24) months following a Change in Control (as defined in the
Air Lease Corporation 2014 Equity Incentive Plan, as amended from time to time,
or any successor plan), in lieu of the benefit set forth in clause (A) of this
Section 4.2(b)(ii), the Executive shall receive a prorated portion of the target
annual bonus with respect to the calendar year in which such termination occurs,
payable in a lump sum on the thirtieth (30th) day following the date of
termination;

 

(iii)       (A) subject to compliance with the Executive’s covenants set forth
in Section 5 below, (w) the Executive shall receive an amount equal to two (2)
times the sum of (a) the annual salary in effect as of the date of termination
and (b) the average of the annual bonus payments received during the thirty-six
(36) month period immediately prior to date of termination, such amount payable
in substantially equal installments in accordance with the customary payroll
practices of the Company applicable to senior executives during the period
commencing on the date of termination and ending on the second anniversary of
the date of termination (the “Continuation Period”); provided,  however, that
the payments under clause (w) of this Section 4.2(b)(iii)(A) shall be made
beginning on the first regular payroll date of the Company following the date on
which the Release (as defined below) becomes effective; provided that if the
termination occurs within sixty (60) days prior to the end of a calendar year,
then any payments under this clause (w), that, but for this proviso, would have
been made in the calendar year in which the termination occurred will be delayed
and paid to the Executive in a lump sum on the Company’s first regular payroll
date in the following calendar year without interest thereon, with each
subsequent payment to be made as if no such delay had



5

--------------------------------------------------------------------------------

 



occurred, (x) subject to the Executive’s valid election to continue healthcare
coverage under applicable law, the Executive shall receive through the end of
the Continuation Period, continuing coverage under the group health plans in
which the Executive was participating at the time of termination of employment;
provided,  however, that (a) if any plan pursuant to which such benefits are
provided is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Section 409A of the Internal
Revenue Code under Treasury Regulation Section 1.409A-1(a)(5), or (b) the
Company is otherwise unable to continue to cover the Executive under its group
health plans (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to the Executive as currently taxable
compensation in substantially equal monthly installments over the continuation
coverage period (or the remaining portion thereof), and (y) the Company shall
continue to pay the premiums for the Executive’s group term life insurance
through the end of the Continuation Period; or

 

(B) if such termination occurs within twenty-four (24) months following a Change
in Control, in lieu of the benefit set forth in clause (A) of this
Section 4.2(b)(iii), (w) the Executive shall receive an amount equal to three
(3) times the sum of (a) the annual salary in effect as of the date of
termination and (b) the target annual bonus with respect to the calendar year in
which such termination occurs, (x) the Executive shall receive a cash payment
representing the COBRA costs of providing benefits under the group health plans
in which the Executive was participating at the time of termination of
employment for two (2) years, and (y) the Executive shall be entitled to a lump
sum payment of the premiums for the Executive’s group term life insurance for a
period of two (2) years, and provided that the Change in Control also
constitutes a change in control event pursuant to Treasury Regulations
Section 1.409A-3(i)(5)(v), the amounts set forth in clauses (w) through (y) of
this Section 4.2(b)(iii)(B) shall be paid in a lump sum on the thirtieth (30th)
day following the date of termination, or if the Change in Control does not
constitute a change in control event pursuant to Treasury Regulations
Section 1.409A-3(i)(5)(v), each of such amounts set forth in clauses (w) through
(y) of this Section 4.2(b)(iii)(B) shall be payable in substantially equal
installments in accordance with the customary payroll practices of the Company
applicable to senior executives during the period commencing on the date of
termination and ending on the second anniversary of the date of termination;
provided,  further, that these installment payments shall be made beginning on
the first regular payroll date of the Company following the date on which the
Release becomes effective; provided that if the termination occurs within sixty
(60) days prior to the end of a calendar year, then any payments set forth
clauses (w) through (y), that, but for this proviso, would have been made in the
calendar year in which the termination occurred will be delayed and paid to the
Executive in a lump sum on the Company’s first regular payroll date in the
following calendar year without interest thereon, with each subsequent payment
to be made as if no such delay had occurred;  and



6

--------------------------------------------------------------------------------

 



(iv)        subject to compliance with the Executive’s covenants set forth in
Section 5 below, with respect to performance-based equity awards granted during
the Term, (A)  the Executive shall be entitled to pro rata vesting as to the
number of shares of Company common stock that would have otherwise vested had
the Executive remained employed through the end of the then current performance
period based on actual Company performance, payable at such time as the
Executive would have been entitled to payment had the Executive remained
employed with the Company through the end of the applicable performance period;
or (B) if such termination occurs within twenty-four (24) months following a
Change in Control (as defined in the Air Lease Corporation 2014 Equity Incentive
Plan, as amended from time to time, or any successor plan), in lieu of the
benefit set forth in clause (A) of this Section 4.2(b)(iv), the Executive shall
be entitled to full vesting at target level of performance for any open
performance periods, payable in a lump sum on the thirtieth (30th) day following
the date of termination.

 

Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided for in Section 4.2(b)(ii), 4.2(b)(iii) and
4.2(b)(iv) that the Executive execute and deliver to the Company a release of
claims in substantially the form attached hereto as Exhibit A (the “Release)
within twenty-one (21) days (or, if applicable, forty-five (45) days) following
the date of termination of the Executive’s employment and that the Executive not
revoke such release within seven (7) days following such execution and delivery.

 

(c)          Notwithstanding clause (iii)(A) or (iii)(B) of Section 4.2(b),
(i) nothing herein shall restrict the ability of the Company to amend or
terminate its group health plans or programs or group life insurance plans or
programs from time to time in its sole discretion, and (ii) the Company shall in
no event be required to provide any group health plan benefits or group life
insurance plan benefits otherwise required by such clause (iii)(A) after such
time as the Executive becomes entitled to receive benefits of the same type from
another employer or recipient of the Executive’s services (such entitlement
being determined without regard to any individual waivers or other similar
arrangements).

 

5.          Covenants of the Executive.

 

5.1          Covenant Against Competition; Other Covenants.  The Executive
acknowledges that (i) the principal business of the Company (which expressly
includes for purposes



7

--------------------------------------------------------------------------------

 



of this Section 5 (and any related enforcement provisions hereof), its
successors and assigns) is aircraft and aviation equipment leasing (such
business, and any and all other businesses that after the Effective Date, and
from time to time during the Term, become material with respect to the Company’s
then-overall business, herein being collectively referred to as the “Business”);
(ii) the Company is one of the limited number of persons and entities who have
developed such a business (the business of such a person or entity in
competition with the Company, a “Competing Business”); (iii) the Company’s
Business is, in part, national in scope; (iv) the Executive’s work for the
Company has given and will continue to give him access to the confidential
affairs and proprietary information of the Company; (v) the covenants and
agreements of the Executive contained in this Section 5 are essential to the
business and goodwill of the Company; and (vi) the Company would not have
entered into this Severance Agreement but for the covenants and agreements set
forth in this Section 5.  Accordingly, the Executive covenants and agrees that:

 

(a)          By and in consideration of the severance arrangements set forth
herein, and further in consideration of the Executive’s exposure to the
proprietary information of the Company, the Executive covenants and agrees that,
during the period the Executive is employed by the Company, he shall not in the
United States, directly or indirectly, (i) engage in any element of a Competing
Business or otherwise compete with the Company or its affiliates, (ii) render
any services to any person, corporation, partnership or other entity (other than
the Company or its affiliates) engaged in any element of a Competing Business,
or (iii) become interested in any such person, corporation, partnership or other
entity (other than the Company or its affiliates) as a partner, shareholder,
principal, agent, employee, consultant or in any other relationship or capacity;
provided,  however,  that, notwithstanding the foregoing, the Executive may
invest in securities of any entity, solely for investment purposes and without
otherwise participating in the business thereof, if (A) such securities are
traded on any national securities exchange or the National Association of
Securities Dealers, Inc. Automated Quotation System, (B) the Executive is not a
controlling person



8

--------------------------------------------------------------------------------

 



of, or a member of a group which controls, such entity and (C) the Executive
does not, directly or indirectly, own five percent (5%) or more of any class of
securities of such entity.

 

(b)          During the Executive’s employment with the Company and thereafter,
the Executive shall keep secret and retain in strictest confidence, and shall
not use for his benefit or the benefit of others, except in connection with the
business and affairs of the Company and its affiliates, all confidential matters
relating to the Company’s Business and the business of any of its affiliates and
to the Company and any of its affiliates, learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its affiliates,
including, without limitation, information with respect to (i) rates and
expiration dates under aircraft- and aviation equipment-related leases to which
the Company is a party; (ii) the number and identities of airlines leasing
aircraft or aviation equipment from the Company, or otherwise making use of
other services provided by the Company; (iii) the number, type, remaining useful
life, and value of aircraft owned by the Company and/or its direct or indirect
subsidiaries; (iv) profit or loss figures; and (v) customers, clients,
suppliers, sources of supply and lists of customers and potential customers
(collectively, the “Confidential Company Information”); and shall not disclose
such Confidential Company Information to anyone outside of the Company except
with the Company’s express written consent or in the exercise of the Executive’s
good faith judgement and except for Confidential Company Information which is at
the time of receipt or thereafter becomes publicly known through no wrongful act
of the Executive or is received from a third party not under an obligation to
keep such information confidential and without breach of this Severance
Agreement and except to the extent necessary to comply with law or the valid
order of a court or governmental agency of competent jurisdiction, in which
event the Executive shall notify the Company as promptly as practicable (and
prior to making such disclosure, if possible) so that the Company can seek a
protective order.  The Executive acknowledges that he has been informed that he
has rights under 18 U.S.C. Section 1833(b) which states in part: “An individual
shall not be held criminally or civilly



9

--------------------------------------------------------------------------------

 



liable under any Federal or State trade secret law for the disclosure of a trade
secret that – (A) is made  (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.”  Nothing in this Agreement is
intended by the Company to conflict with or create liability for actions taken
that are  permitted under 18 U.S.C. Section 1833(b).

 

(c)          During the period the Executive is employed by the Company and
ending one (1) year following the date upon which the Executive shall cease to
be an employee of the Company and its affiliates (the “Restricted Period”), the
Executive shall not, without the Company’s prior written consent, directly or
indirectly, solicit or encourage to leave the employment or other service of the
Company, or any of its affiliates, any employee or independent contractor
thereof.  The immediately preceding sentence does not apply in respect of
general solicitations of employment, such as published advertisements not
specifically directed toward employees of the Company.  During the Restricted
Period, the Executive will not whether for his own account or for the account of
any other person, firm, corporation or other business organization,
intentionally interfere with the Company’s or any of its affiliates’ contracts
and/or relationship with any person who during the period the Executive was
employed by the Company is or was a customer or client of the Company or any of
its affiliates, unless permitted by applicable law.

 

(d)          All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof), whether visually
perceptible, machine-readable or otherwise, made, produced or compiled by the
Executive or made available to the Executive concerning the business of the
Company or its affiliates, (i) shall at all times be the property of the Company
(and, as applicable, any affiliates) and shall be delivered to the Company at
any time upon its request, and (ii) upon the Executive’s termination of
employment, shall be immediately returned to the Company.  Notwithstanding the
foregoing, the Executive may retain copies of contact



10

--------------------------------------------------------------------------------

 



information contained in his address books.  The Company agrees that, if
requested by Executive upon his termination of employment, the Company will
cause the phone number attached to or related to the Executive’s cell phone to
be transferred to the Executive.

 

5.2          Rights and Remedies upon Breach.

 

(a)          The Executive acknowledges and agrees that any breach by him of any
of the provisions of Section 5.1 (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy.  Therefore, if the Executive breaches, or threatens to commit a
breach of, any of the provisions of Section 5.1, the Company and its affiliates
shall have the following rights and remedies to the extent permitted under
applicable law, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Company and its affiliates under law or in equity (including, without
limitation, the recovery of damages):

 

(i)          the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and

 

(ii)         the right and remedy to require the Executive to account for and
pay over to the Company and its affiliates all compensation, profits, monies,
accruals, increments or other benefits (collectively, “Benefits”) derived or
received by him as the result of any transactions constituting a breach of the
Restrictive Covenants, and the Executive shall account for and pay over such
Benefits to the Company and, if applicable, its affected affiliates.

 

(b)          The Executive agrees that, in any action seeking specific
performance or other equitable relief, he will not assert or contend that any of
the provisions of this Section 5 are



11

--------------------------------------------------------------------------------

 



unreasonable or otherwise unenforceable.  The existence of any claim or cause of
action by the Executive, whether predicated on this Severance Agreement or
otherwise, shall not constitute a defense to the enforcement of the Restrictive
Covenants.

 

6.          Other Provisions.

 

6.1          Severability.  The Executive acknowledges and agrees that (i) he
has had an opportunity to seek advice of counsel in connection with this
Severance Agreement, and (ii) the Restrictive Covenants are reasonable in
geographical and temporal scope and in all other respects.  If it is determined
that any of the provisions of this Severance Agreement, including, without
limitation, any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the provisions of this Severance Agreement shall
not thereby be affected and shall be given full effect, without regard to the
invalid portions.

 

6.2          Duration and Scope of Covenants.  If any court or other
decision-maker of competent jurisdiction determines that any of the Executive’s
covenants contained in this Severance Agreement, including, without limitation,
any of the Restrictive Covenants, or any part thereof, is unenforceable because
of the duration or geographical scope of such provision, then, after such
determination has become final and unappealable, the duration or scope of such
provision, as the case may he, shall he reduced so that such provision becomes
enforceable and, in its reduced form, such provision shall then be enforceable
and shall be enforced.

 

6.3          Enforceability; Jurisdiction; Arbitration.

 

(a)          The Company and the Executive intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants set forth in Section 5 upon
the courts of any jurisdiction within the geographical scope of the Restrictive
Covenants.  If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of breadth of scope or
otherwise, it is the intention of the Company and the Executive that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief



12

--------------------------------------------------------------------------------

 



provided above in the courts of any other jurisdiction within the geographical
scope of such Restrictive Covenants, as to breaches of such Restrictive
Covenants in such other respective jurisdictions, such Restrictive Covenants as
they relate to each jurisdiction being, for this purpose, severable, diverse and
independent covenants, subject, where appropriate, to the doctrine of res
judicata.  The parties hereby agree to waive any right to a trial by jury for
any and all disputes hereunder (whether or not relating to the Restricted
Covenants).

 

(b)          Any controversy or claim arising out of or relating to this
Severance Agreement or the breach of this Severance Agreement (other than a
controversy or claim arising under Section 5, to the extent necessary for the
Company (or its affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 5.2) that is not resolved by the Executive and
the Company (or its affiliates, where applicable) shall be submitted to
arbitration administered by JAMS/Endispute in Los Angeles, California before a
single arbitrator in accordance with the then existing JAMS/Endispute
Arbitration Rules and Procedures for Employment Disputes.  The determination of
the arbitrator shall be conclusive and binding on the Company (or its
affiliates, where applicable) and the Executive, and judgment may be entered on
the arbitrator’s award in any court having jurisdiction.  In the event of such
an arbitration proceeding, the Executive and the Company shall select a mutually
acceptable neutral arbitrator from among the JAMS/Endispute panel of
arbitrators.  In the event the Executive and the Company cannot agree on an
arbitrator, the Administrator of JAMS/Endispute will appoint an
arbitrator.  Neither the Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties, except as required by applicable law
or in connection with the last sentence of this Section.  Except as provided
herein, the Federal Arbitration Act shall govern the interpretation, enforcement
and all proceedings.  The arbitrator shall apply the substantive law (and the
law of remedies, if applicable) of the state of California, or federal law, or
both, as applicable, and the arbitrator is without jurisdiction to apply any
different substantive law.  The arbitrator shall



13

--------------------------------------------------------------------------------

 



have the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure.  The arbitrator shall render an award and
a written, reasoned opinion in support thereof.  Judgment upon the award may be
entered in any court having jurisdiction thereof in accordance with California
Code of Civil Procedure sections 1285 and 1285.4, et seq.

 

6.4          Section 409A of the Code.

 

(a)          Certain payments and benefits under this Severance Agreement are
intended to be exempt from the application of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), while other payments hereunder
may constitute “nonqualified deferred compensation” within the meaning of
Section 409A, the payment of which is intended to comply with Section 409A, To
the extent applicable, this Severance Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder (collectively,
“Section 409A”).  Notwithstanding any provision of this Severance Agreement to
the contrary, if the Company determines that any compensation or benefits
payable under this Severance Agreement may be subject to Section 409A, the
Company may, with the Executive’s prior written consent, adopt such amendments
to this Severance Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary or appropriate to (i) exempt
the compensation and benefits payable under this Severance Agreement from
Section 409A and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A.

 

(b)          Any reimbursement pursuant to the provisions of this Severance
Agreement will be paid no later than the last day of the calendar year following
the calendar year in which the expense was incurred.  The amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
will not affect the expenses eligible for reimbursement, or



14

--------------------------------------------------------------------------------

 



in-kind benefits to be provided, in any other calendar year.  Any reimbursement
to be made or in-kind benefit to be provided pursuant to the provisions of this
Severance Agreement is not subject to liquidation or exchange for another
benefit.

 

(c)          The Executive shall not receive any amounts set forth in
Section 4.2(b) unless the termination of the Executive’s employment constitutes
a “separation from service” within the meaning of Section 409A.

 

(d)          Nothing in this Severance Agreement shall create any obligation on
the part of the Company or any of its affiliates to indemnify, reimburse, gross
up, or otherwise compensate the Executive for any taxes, interest, penalties,
costs, losses, damages, or expenses arising out of any violation of Section 409A
or any corresponding provision of state, local, or foreign law.

 

(e)          Each payment under this Severance Agreement shall be designated as
a “separate payment” within the meaning of Section 409A.

 

(f)          Notwithstanding anything to the contrary in this Severance
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 4.2(b) hereof, shall be
paid to the Executive during the six (6)-month period following the Executive’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code) if the Company determines that paying such amounts at the time or times
indicated in this Severance Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A without resulting in a prohibited
distribution, including as a result of the Executive’s death), the Company shall
pay the Executive a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to the Executive during such period, plus interest
credited at the applicable federal rate in



15

--------------------------------------------------------------------------------

 



effect as of the date of termination of the Executive’s employment provided for
in Section 7872(f)(2)(A) of the Code.

 

6.5          Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid.  Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:

 

(a)If to the Company, to:

 

Air Lease Corporation

2000 Avenue of the Stars

Suite 1000N

Los Angeles, California 90067

Attention:         Carol H. Forsyte

Executive Vice President, General Counsel, Corporate

Secretary and Chief Compliance Officer

Telephone:  (310) 553-0555

Facsimile:  (310) 553-0999

 

with a copy (which shall not constitute notice) to:

 

Munger, Tolles & Olson, LLP
355 South Grand Avenue
35th Floor
Los Angeles, California 90071
Attention:  Mark H. Kim
Telephone:  (213) 683-9144
Fax:  (213) 683-5144

 

(b)If to the Executive, to:

 

John L. Plueger
at the last known address provided to the Company
Telephone:  (310) 476-8046
Facsimile:  (310) 476-9542

 

Any such person may by notice given in accordance with this Section 6.5 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.



16

--------------------------------------------------------------------------------

 



6.6          Entire Agreement.  This Severance Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.

 

6.7          Waivers and Amendments.  This Severance Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

 

6.8          GOVERNING LAW.  THIS SEVERANCE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD
TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA.

 

6.9          Assignment.  This Severance Agreement, and the Executive’s rights
and obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void.  In the
event of any sale, transfer or other disposition of all or substantially all of
the Company’s assets or business, whether by merger, consolidation or otherwise,
the Company may assign this Severance Agreement and its rights hereunder;
provided, that, the assignee of or successor to the Company assumes all of the
Company’s obligations hereunder.

 

6.10          Withholding.  The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.



17

--------------------------------------------------------------------------------

 



6.11          No Duty to Mitigate.  The Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Severance
Agreement by seeking other employment or otherwise, nor will any payments
hereunder be subject to offset in the event the Executive does mitigate.

 

6.12          Binding Effect.  This Severance Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors,
permitted assigns, heirs, executors and legal representatives.

 

6.13          Counterparts.  This Severance Agreement may he executed by the
parties hereto in separate counterparts (including by facsimile or .pdf or .tif
attachment to electronic mail), each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument.  Each counterpart may consist of two copies hereof each
signed by one of the parties hereto.

 

6.14          Survival.  Notwithstanding anything contained in this Severance
Agreement to the contrary, the provisions of Sections 3,  4,  5, and 6, shall
survive termination of this Severance Agreement and any termination of the
Executive’s employment hereunder.

 

6.15          Existing Agreements.  The Executive represents to the Company that
he is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Severance Agreement or limit his ability
to fulfill his responsibilities hereunder.

 

6.16          Headings.  The headings in this Severance Agreement are for
reference only and shall not affect the interpretation of this Severance
Agreement.

 

6.17          Parachute Payments.  If any payment or benefit the Executive would
receive pursuant to this Severance Agreement or otherwise, including accelerated
vesting of any equity compensation (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code, and
(ii) but for this sentence, be subject to the excise tax



18

--------------------------------------------------------------------------------

 



set forth in Section 4999 of the Internal Revenue Code (“Excise Tax”), then such
Payment shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Executive’s receipt, on an after-tax basis, of the greater amount
of the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order:  (A) cash payments shall be
reduced first and in reverse chronological order such that the cash payment owed
on the latest date following the occurrence of the event triggering such Excise
Tax will be the first cash payment to be reduced; (B) accelerated vesting of
stock awards shall be cancelled/reduced next and in the reverse order of the
date of grant for such stock awards (i.e., the vesting of the most recently
granted stock awards will be reduced first), with full-value awards reversed
before any stock option or stock appreciation rights are reduced; and
(C) employee benefits shall be reduced last and in reverse chronological order
such that the benefit owed on the latest date following the occurrence of the
event triggering such Excise Tax will be the first benefit to be
reduced.  Notwithstanding the foregoing sentence, to the extent permitted by
Code Sections 280G, 409A and 4999, the Executive may elect a different order of
reduction.  The Company shall appoint a nationally recognized accounting firm to
make the determinations required under this Section 6.17 and perform the
foregoing calculations.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and the Executive within fifteen (15) calendar days after the date on which
right to a Payment is triggered (if requested at that time by



19

--------------------------------------------------------------------------------

 



the Company or the Executive) or such other time as requested by the Company or
the Executive.  If the accounting firm determines that no Excise Tax is payable
with respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and the
Executive.

 

6.18          Terminations.  Upon termination of the Executive’s employment for
any reason, unless otherwise specified in a written agreement between the
Executive and the Company, the Executive shall be deemed to have resigned from
all offices, directorships, and other employment positions if any, then held
with the Company, and shall take all actions reasonably requested by the Company
to effectuate the foregoing

[Signature page follows.]

 



20

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have signed their names as of the date
written below,

 

 

AIR LEASE CORPORATION

 

 

 

 

 

 

 

 

By:

//s// Carol Forsyte

 

 

Name:

Carol H. Forsyte

 

 

Title:

Executive Vice President, General

 

 

 

Counsel, Corporate Secretary and Chief

 

 

 

Compliance Officer

 

 

 

Dated:  June 21, 2016

 

 

 

JOHN L. PLUEGER

 

 

 

 

 

 

 

By:  //s// John L. Plueger

 

 

 

Dated:  June 21, 2016

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

GENERAL RELEASE

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Air Lease Corporation, a Delaware
corporation (the “Company”), and, in such capacities, each of its partners,
subsidiaries, associates, affiliates, successors, heirs, assigns, agents,
directors, officers, employees, representatives, lawyers, insurers, and all
persons acting by, through, under or in concert with them, or any of them, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof.  The Claims released
herein include, without limiting the generality of the foregoing, any Claims in
any way arising out of, based upon, or related to the employment or termination
of employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on the Company’s or a Releasee’s right to
terminate the employment of the undersigned; and any alleged violation of any
federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, the Age Discrimination In Employment
Act, the Americans With Disabilities Act, and the California Fair Employment and
Housing Act.  Nothing in this paragraph is intended to limit the undersigned’s
participation in any proceeding brought by any federal, state or other
governmental agency to the extent such participation is protected by law,
Notwithstanding anything to the contrary in this Release, this Release shall not
operate to release any rights or claims of the undersigned (i) to payments or
benefits under Section 4.2(b) of that certain Severance Agreement, dated as of
July 1, 2016, between Air Lease Corporation and the undersigned (the “Severance
Agreement”), which is applicable to the payments and benefits provided in
exchange for this Release, (ii)  to accrued or vested benefits (including, but
not limited to equity awards) the undersigned may have, if any, as of the date
hereof under any applicable plan, policy, practice, program, contract or
agreement with the Company, or (iii) any rights the undersigned has to
indemnification by the Company and to directors and officers liability insurance
coverage.

 

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

THE UNDERSIGNED, BENG AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.





A-1

--------------------------------------------------------------------------------

 



IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 

(A)          HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

 

(B)          HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING
IT; AND

 

(C)          HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.

 

The undersigned represents and warrants that he has received payment by the
Company of all compensation due as of the date of termination of his
employment.  The undersigned further represents and warrants that there has been
no assignment or other transfer of any interest in any Claim which he may have
against Releasees, or any of them, and the undersigned agrees to indemnify and
hold Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

 

The undersigned agrees that should any person or entity file or cause to be
filed any civil action, suit, arbitration, administrative charge, or legal
proceeding seeking equitable or monetary relief in connection with any aspect of
his employment relationship with the Company or any other matter relating to the
claims released by this Release, he will not seek or accept any personal relief
from or as the result of such civil action, suit, arbitration, administrative
charge, or legal proceeding.

 

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

IN WITNESS WHEREOF, the undersigned has executed this Release this ___ day of
___________, ____.

 

A-2

--------------------------------------------------------------------------------